Case.S:l?-cr-OO4l4-N Document 96 Filed 10/24/18 Pagelof4 Page|D 1250

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION

UNITED STATES OF AMERICA, ) CRIMINAL ACTION NO.

)
Plaintiff, ) 3:17-CR-00414-N-1

` )
v. ' )
)
KAMYAR JAHANRAKHSHAN, )
)
Defendant. )
)

 

REQUEST FOR INTERNATIONAL ASSISTANCE (LETTER ROGATOR\Q

The United States District Court for the Northern District of TeXas presents its greetings
to the judicial authority of the Republic of lndia and requests international judicial assistance to
obtain evidence to be used in a criminal proceeding before this Coult in the above~captioned
matter. The criminal trial is set for February 1, 2019.

The assistance requested is made in the interest of justice and is requested that the
appropriate authority of the Republic of India compel the appearance of the below named
individual to give evidence and provide documents, under oath.

A. Identitv and Address of Witness

Nanjunda BS

311 8th Block, Jayanagar

Bengaluru, Karnataka 560070, India

918067151202

B. Person to Whom the EXecuted Request is to be Returned and Deadline for
Return

The executed request should be returned as expeditiously as possible to:

Case 3:17-cr-OO414-N Document 96 Filed 10/24/18 Page 2 of 4 Page|D 1251

Honorable David C. Godbey

1100 Commerce Street, Room 1504

Dallas, Texas 75242

United States of America

1-214-753-2700

C. Facts of the Case

The Request for International Assistance is related to a criminal proceeding currently
pending against Kamyar Jahanrakhshan in the United States District Court for the Northern ,
District of Texas. Mr. Jahanrakhshan is charged in a one count indictment with violating 18
U.S.C. § 1030(a)(5)(A) and 18 U.S.C. § 1030(0)(4)(A)(i)(l) and (B) by knowingly causing the
transmission of a command to a protected computer.

Of particular relevance to this request for assistance, Mr. Jahanrakhshan is charged with
launching a Denial of Service (D-DoS) attack on the website leagle.com. Infocon International,
Ltd. (“Infocon”) provides technical support to leagle.com. It is alleged that Infocon spent
numerous hours responding to this alleged D-DoS attack and, as a result, Mr. Jahanrakhshan
caused “loss” or “damage.” Mr. Nanjunda is leagle.com’s point of contact, and it alleged that
Mr. Nanjunda himself spent numerous hours on the alleged D-DoS attack.

D. Assistance Requested

The United States District Court for the Northern District of Texas requests that the
appropriate judicial authority designated to execute this letter rogatory assist in the compelling of
testimony and the production of documents To obtain the testimony of the above named
witness, this Court respectfully requests an order from the appropriate judicial authority directing
the above named witness to testify under oath at a deposition before an Assistant United States

Attorney and an attorney for Kamyar Jahanrakhshan; to have the testimony recorded for

possible use at the trial of Mr. Jahanrakhshan; and to produce documents for review and copying

Case 3:17-cr-OO414-N Document 96 Filed 10/24/18 Page 3 of 4 Page|D 1252

by the Assistant llnited States attorney and counsel for the defendant A deposition is a
procedure utilized in the United States to take the testimony under oath and the penalties of
perjury that would be recorded and transcribed for possible use at trial. The use of a recorded
deposition would obviate the need for the witness’s physical appearance in the United States.
Rather than requesting the witness’s presence in the United States, both the prosecutor and the
defense attorney would travel to lndia. Mr. Jahanrakhshan’s attorney and the Assistant United
States Attomey would have an opportunity to ask questions of the witness (using the assistance
of an interpreter if needed). A court reporter would record the testimony in written form. The
parties are then permitted to request to use the transcript of the testimony during the trial of
Kamyar Jahanrakhshan, which Will occur in the United States. The deposition procedure enables
the attorneys to ask questions of the witness under oath and to ensure that there is a possibility
that the testimony he offers is admissible in further proceedings at trial.

ln connection with this procedure, this Court respectfully requests permission from the
appropriate judicial authority that the Assistant United States Attorney and the attorney for
Kamyar Jahanrakhshan to attend and participate in the proceedings This Court also respectfully
requests that the witness be placed under oath prior to testifying, and that a court reporter be
granted permission to take down a verbatim transcript of the testimony. This Court also
respectfully requests that the witness be compelled to produce documents for inspection, review,
and copying by the Assistant United States Attorney and the attorney for Kamyar Jahanrakhshan.
The documents requested are:

‘ All documents reflecting time spent and/or activities engaged in with relation to

any D-DoS attack on the leagle.com website for the time period including
December 2014-January 2015.

Case 3:17-cr-OO414-N Document 96 Filed 10/24/18 Page 4 of 4 Page|D 1253

E. Reciprocity

This Court appreciates the appropriate judicial authority’s assistance in obtaining
evidence in this matter. This Court is willing to provide similar assistance to judicial authorities
in the Republic of India should such assistance be requested

F. Reimbursement of Fees and Costs

 

Defendant is willing to reimburse the appropriate authority of the Republic of India for
costs incurred in executing this letter rogatory. Any such request for reimbursement should be
sent to the following address:

Broden & l\/lickelsen

2600 State Street
Dallas, Texas 75204

DATED October Z:§ , 2018

 
     

DAVID C. ODBEY
United States District Co

